TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00285-CV


                                  Carlos Vargas, Appellant

                                               v.

                              John William Wittman, Appellee


                 FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
            NO. 20-2426, THE HONORABLE SHERRI TIBBE, JUDGE PRESIDING


                           MEMORANDUM OPINION


              Appellant Carlos Vargas has filed an unopposed motion to dismiss this appeal.

We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Gisela D. Triana, Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Dismissed on Appellant’s Motion

Filed: August 11, 2021